         Case 9:21-cr-00037-DLC Document 7 Filed 08/31/21 Page 1 of 3



                     NOTICE TO PARTIES REGARDING
                    CRIMINAL PRETRIAL CONFERENCE

      A pretrial conference will be held for the defendant(s) on the date and time

set forth in the “Text Order.” ALL parties shall call into the court’s applicable

conference line at the designated time to participate in the scheduling conference.

      For Judge Christensen’s conference line, call 1-888-684-8852. When

prompted, enter the access code 4181912, followed by #.

      For Judge Molloy’s conference line, call 1-877-336-1839. When prompted,

enter the access code 5881720, followed by #.

      If any party wishes to appear in person, counsel must notify chambers (406-

542-7286) no later than 12:00 p.m. on the day prior to the scheduled call.

      No later than 14 days after the arraignment, counsel must confer and try to

agree on a timetable and procedures for pretrial disclosure under Rule 16. Fed. R.

Crim. P. 16.1(a). Counsel are expected to have completely evaluated the case by

the date of the pretrial conference and to be prepared to discuss in detail the

following:

      a. Trial scheduling and the preparation counsel have made and will make in

      this case.

      b. Discovery requests made and anticipated in compliance with such

      request.

      c. Any evidentiary roadblocks anticipated prior to or at trial.
  Case 9:21-cr-00037-DLC Document 7 Filed 08/31/21 Page 2 of 3



d. Whether the government’s disclosure obligations under Fed. R. Crim. P.

16, Brady v. Maryland, and Giglio v. United States may be implicated with

regard to any of the following:

      1. Promises of immunity or other favorable treatment to government

      witnesses.

      2. Prior criminal records of government witnesses.

      3. Prior inconsistent statements of government witnesses regarding

      the defendant’s alleged criminal conduct.

      4. Prior perjury or false testimony of government witnesses.

      5. Monetary rewards or inducements to government witnesses.

      6. Confessions to the crime in question by others.

      7. Information reflecting bias or prejudice by government witnesses

      against the defendant.

      8. Witness statements that others committed the crime in question.

      9. Information about mental or physical impairments of government

      witnesses.

      10. Inconsistent or contradictory examinations or scientific tests.

      11. The failure of any percipient witness to make a positive

      identification of the defendant.
         Case 9:21-cr-00037-DLC Document 7 Filed 08/31/21 Page 3 of 3



              12. Information that could impact sentencing, including guideline

              calculations, 18 U.S.C. § 3553(f), 21 U.S.C. § 851, and USSG

              §5K1.1.

      To enable the Court to operate efficiently and to provide effective assistance

of counsel, it is essential that counsel begin immediate preparation for the pretrial

conference.
